 

 

 

 

Exhibit 10.44

 

 

 

 

 

 

 

 

 

 

 

 

 

ADURO BIOTECH, INC.

 

AMENDED AND RESTATED SEVERANCE PLAN

 

AND

 

SUMMARY PLAN DESCRIPTION

 

 

 

 

 

 

 

 

 

 

Effective Date: December 9, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ADURO BIOTECH, INC.

AMENDED AND RESTATED SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

I.Introduction.

The Aduro Biotech, Inc. Amended and Restated Severance Plan (the “Plan”)
provides severance benefits to a select group of management or highly
compensated employees of Aduro Biotech, Inc., a Delaware corporation (the
"Company").  The Plan is effective for Covered Employees who satisfy the
conditions set forth in this Plan.

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of Delaware, without reference to the conflict of law
provisions thereof.

This document constitutes both the official plan document and the required
summary plan description under ERISA.

For purposes of the Plan, the following terms are defined as follows:

(a)“Affiliate” means any entity if the Company and/or one or more Subsidiaries
own 50% or more of the total combined voting power of such entity.  An entity
that attains the status of an Affiliate on a date after the adoption of the Plan
shall be considered an Affiliate commencing as of such date.

(b)“Base Pay” means the annual base salary rate as of immediately before an
Involuntary Termination (but disregarding any reduction in Base Pay that
constituted Good Reason).

(c)“Board” means the Board of Directors of the Company; provided, however, that
if the Board has delegated authority to administer the Plan to a committee of
the Board, then “Board” shall also mean such committee.

(d)“Cause” means the occurrence of any or more of the following events: i) a
Covered Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to the Company or its
Affiliates or involving acts of theft, fraud, embezzlement, or similar conduct;
(ii) a Covered Employee’s repeated intoxication by alcohol or drugs during the
performance of a Covered Employee’s duties in a manner that materially and
adversely affects a Covered Employee’s performance of such duties; (iii)
malfeasance in the conduct of a Covered Employee’s duties, including, but not
limited to (A) willful and intentional misuse or diversion of funds of the
Company or its Affiliates, (B) embezzlement, (C) fraudulent or willful and
material misrepresentations or concealments on any written reports submitted to
the Company or its Affiliates, or (D) any unauthorized use or disclosure of any
confidential information or trade secrets of the Company or any Affiliate; (iv)
a Covered Employee’s material violation of any provision of an agreement between
the employee and the Company; or (v) a Covered Employee’s material failure to
perform the duties of a Covered Employee’s employment or engagement or material
failure to follow or comply with the reasonable and lawful written directives of
the Board or the Chief Executive Officer of the Company or with the written
employment policies of the Company.  At all times prior to a Change in Control,
Cause for termination of (x) a Tier I Participant shall be determined by the
Board, and (y) a Tier II Participant shall be determined by the Chief Executive
Officer, each in its sole discretion.  Before a Covered Employee may be
terminated for Cause at any time within twelve (12) months following a Change in

 

--------------------------------------------------------------------------------

 

Control, the employee shall first be provided with written notice from the
Representative describing the conduct forming the basis for the alleged Cause
and to the extent curable, an opportunity of thirty (30) days to cure such
conduct before the Company may terminate the Covered Employee for Cause.  If the
Representative determines that the Cause event is curable, the Covered Employee
may during this thirty (30) day period present his or her case to the
Representative before any termination for Cause is finalized by the
Company.  Any termination for “Cause” will not limit any other right or remedy
the Company may have under this Plan or otherwise.

(e) “Change in Control” means one or more of the following: (i) the consummation
of the acquisition by any entity, person, or group (other than the Company, an
affiliate, or an employee benefit plan maintained by the Company or any
affiliate) of beneficial ownership of the capital stock of the Company
representing more than 50% of the outstanding voting stock of the Company; (ii)
the consummation of a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or (B) more than 50% of the combined outstanding voting
power of the parent of the surviving Entity in such merger, consolidation or
similar transaction, in each case in substantially the same proportions as their
ownership (direct or indirect) of the outstanding voting securities of the
Company immediately prior to such transaction; or (iii) the consummation of a
sale, lease, exclusive license or other disposition of all or substantially all
of the consolidated assets of the Company and its subsidiaries, other than a
sale, lease, license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries to an entity, more than
fifty percent (50%) of the combined voting power of the voting securities of
which are owned (directly or indirectly) by stockholders of the Company in
substantially the same proportions as their ownership (direct or indirect) of
the outstanding voting securities of the Company immediately prior to such sale,
lease, license or other disposition. For purposes of this Plan, only the first
Change in Control occurring after the Effective Date will be a “Change in
Control”. This definition of Change in Control is intended to conform to the
definitions of “change in ownership of a corporation” and “change in ownership
of a substantial portion of a corporation’s assets” provided in Treasury
Regulation Sections 1.409A-3(i)(5)(v) and (vii).  

(f)“Change in Control Termination” means an Involuntary Termination that occurs
within the Covered Period.  For such purposes, if the event giving rise to an
employee’s right to resign for Good Reason arises within the Covered Period, and
the employee’s resignation occurs not later than ninety (90) days after the
first occurrence of the applicable event set forth in the definition of Good
Reason below, such termination shall be a Change in Control Termination.  

(g) “Closing” means the initial closing of the Change in Control as defined in
the definitive agreement executed in connection with the Change in Control.  In
the case of a series of transactions constituting a Change in Control, “Closing”
means the first closing that satisfies the threshold of the definition for a
Change in Control.

(h)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(i)“Code” means the Internal Revenue Code of 1986, as amended.

(j)“Company” means Aduro Biotech, Inc., or, following a Change in Control, the
surviving Entity resulting from such event.

(k)“Covered Employee” means an active employee of the Company with a level of
Vice President or above (other than the Chief Executive Officer) who meets all
the requirements to be

-2-

 

--------------------------------------------------------------------------------

 

eligible to receive Plan benefits as set forth in Section II, including timely
provision of an effective Release (as such term is defined in Section II(b)).

(l)“Covered Period” means the period commencing on, and ending twelve (12)
months following, the Closing of a Change in Control.

(m) “Director” means a member of the Board.

(n)“Disability” shall mean permanent and total disability as defined in Section
22(e)(3) of the Code, or, if required by applicable law, the inability in the
opinion of a qualified physician acceptable to the Company, to perform the major
duties of the Covered Employee’s position with the Company or an Affiliate
because of the Covered Employee’s physical or mental impairment.

(o)“Employee Benefits” shall mean any Company group health plan(s) that a
Covered Employee was participating in as of immediately before the date of the
Covered Employee’s Qualifying Termination and for which the Covered Employee is
eligible to continue coverage under COBRA.  For avoidance of doubt, Employee
Benefits shall without limitation not include contributions made by the Company
to any retirement plan, pension plan or profit sharing plan for the benefit of a
Covered Employee in connection with amounts earned by the employee.

(p)“Employment Agreement” means any individual employment offer letter, contract
or agreement that a Covered Employee has with the Company.

(q)“Entity” means a corporation, partnership, limited liability company or other
entity.

(r)“Good Reason” means the occurrence of any one or more of the following events
without a Covered Employee’s written consent: (i) a material diminution in the
responsibilities, duties, or authority of a Covered Employee (including a
decrease in the functional level of the supervisor to whom the Covered Employee
reports), provided that such a “reduction” will not be deemed to occur if the
Covered Employee’s duties, title, authority and responsibilities with respect to
the successor subsidiary or division of the parent entity following a Change in
Control are substantially similar to the Covered Employee’s duties, title,
authority and responsibilities with respect to the business of the Company
immediately prior to the Change in Control; (ii) a material diminution in the
Covered Employee’s Base Pay, which is a reduction of at least ten percent (10%)
of the Covered Employee’s Base Pay (unless pursuant to a salary reduction
program applicable generally to the Company’s similarly situated executives);
(iii) a relocation of the Covered Employee’s principal place of employment to a
new location that increases the Covered Employee’s one-way commute from his or
her current residence by more than twenty-five (25) miles; (iv) Any other action
or inaction that constitutes a material breach by the Company of the Plan or the
agreement under which the Covered Employee provides services to the Company; or
(v) a failure by any successor entity to the Company following a Change in
Control to assume the Plan; provided however, that any resignation by a Covered
Employee due to any of the foregoing events shall be deemed for Good Reason only
if (i) the Covered Employee gives the Company written notice of the intent to
terminate for Good Reason (describing in detail the basis and underlying facts
supporting the Covered Employee’s belief that a Good Reason event has occurred)
within forty-five (45) days after the occurrence of one of the events which is
not remedied within thirty (30) days after the Company (or any successor
thereto) receives such written notice from the Covered Employee; and (ii) the
Covered Employee resigns within ninety (90) days of the first occurrence of the
applicable event.  Failure to timely provide written notice to the Company or
failure to timely resign his or her employment for Good Reason means that the
Covered Employee will be deemed to have consented to and waived the Good Reason
event.  This Good Reason definition and process is intended to comply with the
safe harbor provided under Treasury Regulation Section 1.409A-1(n)(2)(ii) and
shall be interpreted accordingly.

-3-

 

--------------------------------------------------------------------------------

 

(s) “Individual Severance Arrangement” means any Employment Agreement providing
for severance benefits to a Covered Employee or any other severance arrangement
between the Covered Employee and the Company other than the Plan, in each case
that remains in effect through the date of an Involuntary Termination.

(t)“Involuntary Termination” means that a Covered Employee experienced a
Separation from Service from the Company due to his or her employment being
terminated either because the Company terminated the Covered Employee’s
employment without Cause or because the Covered Employee resigned his or her
employment for Good Reason in accordance with this Plan.  For avoidance of
doubt, a Separation from Service due to a Covered Employee’s death or Disability
shall not constitute an Involuntary Termination.

(u) “Non-Change in Control Termination” means an Involuntary Termination that
does not occur within the Covered Period.

(v)“Plan Administrator” means the Board prior to the Closing and the
Representative upon and following the Closing.

(w)“Representative” means one or more members of the Board or other persons or
Entities designated by the Board prior to or in connection with a Change in
Control that will have authority to administer and interpret the Plan upon and
following the Closing as provided in Section VII(a).

(x)“Separation from Service” has the same meaning provided to such term under
Code Section 409A.

(y)“Target Bonus” means the annual bonus opportunity of a Covered Employee as of
immediately before a Change in Control Termination.

(z)“Tier I Participant” means a Covered Employee who is a Section 16 officer and
who is not the Chief Executive Officer at the time of an Involuntary Termination
or such other officer as may be designated as a “Tier I Participant” from time
to time by the Board and who remains an officer in the same or substantially
similar position at the time of an Involuntary Termination.

(aa)“Tier II Participant” means a Covered Employee who is a Vice President level
employee and who is not a Tier I Participant at the time of an Involuntary
Termination.

II.Eligibility for Benefits.

(a)Covered Employee.  An employee of the Company is eligible to participate in
the Plan if (i) the employee is a Covered Employee at any time on or after the
Effective Date of the Plan and prior to an Involuntary Termination; (ii) such
Covered Employee’s employment with the Company terminates due to an Involuntary
Termination; and (iii) such Covered Employee meets the other Plan eligibility
requirements set forth in this section II.  The determination of whether an
employee is a Covered Employee shall be made by the Board or the Representative,
as applicable, in its sole discretion, and such determination shall be binding
and conclusive on all persons.

(b)Release Requirement.  In order to be eligible to receive benefits under the
Plan, the Covered Employee also must execute a general waiver and release
agreement that releases all employment related claims in the form provided by
the Company at the time of termination (the “Release”), within the applicable
time period set forth therein, but in no event more than fifty (50) days
following the date of the applicable Involuntary Termination, and such Release
must become effective in accordance with its terms.  The Release may be
incorporated into a termination agreement or other agreement with the
employee.  

-4-

 

--------------------------------------------------------------------------------

 

(c)Entire Agreement.  This Plan supersedes and replaces in their entirety the
terms of any Individual Severance Arrangement related to severance benefits
payable to a Covered Employee.

(d)Exceptions to Benefit Entitlement.  An employee who otherwise is a Covered
Employee will not receive benefits under the Plan in the following
circumstances, as determined by the Board or the Representative, as applicable,
in its sole discretion:

(1)The employee voluntarily terminates employment with the Company without Good
Reason, other than to accept employment with another entity that is wholly or
majority owned (directly or indirectly) by the Company, or terminates employment
due to the employee’s death or disability.  Voluntary terminations include, but
are not limited to, resignation, retirement or failure to return from a leave of
absence on the scheduled date.

(2)The employee is offered immediate reemployment by a successor to the Company
or an Affiliate or by a purchaser of the Company’s assets, as the case may be,
following a Change in Control and the terms of such reemployment would not
otherwise give rise to the employee’s right to resign for Good Reason
(determined as if the Entity offering such reemployment were the Company).  For
purposes of the foregoing, “immediate reemployment” means that the employee’s
employment with the successor to the Company or an Affiliate or the purchaser of
its assets, as the case may be, results in uninterrupted employment such that
the employee does not incur a lapse in pay or benefits (including the employee’s
continued eligibility to participate in the Plan) as a result of the change in
ownership of the Company or the sale of its assets.

(3)The employee is rehired by the Company or an Affiliate and recommences
employment prior to the date benefits under the Plan are scheduled to commence
and resumes his or her eligibility to participate in the Plan.

III.Amount of Benefit.

(a)Non-Change in Control Termination Benefits. A Covered Employee shall be
entitled to receive the following benefits under the Plan in the event of a
Non-Change in Control Termination, subject to any delay in payment that may be
required by Section V:

(1)Base Pay Payment. The Company shall pay (i) a Tier I Participant a severance
benefit equal to twelve (12) months of the Tier I Participant’s Base Pay (the
“Tier I Severance Benefit”), and (iii) a Tier II Participant a severance benefit
equal to six (6) months of the Tier II Participant’s Base Pay (the “Tier II
Severance Benefit” and together with the Tier I Severance Benefit, the
“Severance Benefit”)). The Severance Benefit will be paid in a lump sum
following the date of the Covered Employee’s Non-Change in Control Termination
as set forth in Section V.  

(2)Accelerated Vesting of Stock Awards.  

(i)The vesting and exercisability (if applicable) of all outstanding and
unvested stock awards (the “Outstanding Stock Awards”) granted under the
Company’s equity incentive plans that are held by a Covered Employee on the date
of the Non-Change in Control Termination will become vested and exercisable (if
applicable) on the date of such Non-Change in Control Termination to the extent
of the number of Outstanding Stock Awards that would have vested and become
exercisable (if applicable), if the Covered Employee had remained employed by
the Company for an additional six (6) months.

(ii)In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in the Covered Employee’s
stock award agreements or the equity plan under which such stock award was
granted that provides that any then unvested portion of

-5-

 

--------------------------------------------------------------------------------

 

the award will immediately expire upon the Covered Employee’s termination of
service, no unvested portion of the Covered Employee’s stock award shall
generally terminate any earlier than the later of (A) the effective date of the
Release, or (B) the Release Deadline (as defined in Section V).

(3)Payment of Continued Group Health Plan Benefits.  

(i)If a Covered Employee is participating in the Company’s group health plans as
of the date of the Covered Employee’s Non-Change in Control Termination and the
Covered Employee timely elects continued coverage under COBRA, the Company will
directly pay the COBRA insurance provider for the COBRA premiums necessary to
continue the Covered Employee’s COBRA coverage for himself or herself and his or
her eligible dependents from the date of the Non-Change in Control Termination
until the earliest to occur of (a) twelve (12) months after a Tier I
Participant’s termination date and six (6) months after a Tier II Participant’s
termination date, (b) the expiration of the Covered Employee’s eligibility for
the continuation coverage under COBRA, and (c) the date when the Covered
Employee becomes eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment (such applicable period
from the date of the Non-Change in Control Termination through the earliest of
(a) through (b) is referred to herein as the “COBRA Payment Period”).  Upon the
conclusion of such COBRA Payment Period, the Covered Employee will be
responsible for the entire payment of premiums (or payment for the cost of
coverage) required under COBRA for the duration of the Covered Employee’s
eligible COBRA coverage period, if any.  For purposes of this section, (A)
references to COBRA shall be deemed to refer also to analogous provisions of
state law and (B) any applicable insurance premiums that are paid by the Company
shall not include any amounts payable by the Covered Employee under a Code
Section 125 health care reimbursement plan, which amounts, if any, are the
Covered Employee’s sole responsibility.

(ii)Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on the Covered Employee’s behalf, the
Company will instead pay the Covered Employee on the last day of each remaining
month of the COBRA Payment Period a fully taxable cash payment equal to the
COBRA premium for that month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to the Covered Employee’s election of COBRA coverage or
payment of COBRA premiums and without regard to the Covered Employee’s continued
eligibility for COBRA coverage during the COBRA Payment Period.  Such Special
Severance Payment shall end upon expiration of the COBRA Payment Period.

(b)Change in Control Termination Benefits.  A Covered Employee shall be entitled
to receive the following benefits under the Plan in the event of a Change in
Control Termination, subject to any delay in payment that may be required by
Section V:

(1)Base Pay and Target Bonus Payment. The Company shall pay (i) a Tier I
Participant a severance benefit equal to twelve (12) months of the Tier I
Participant’s Base Pay and Target Bonus (the “Tier I Change in Control Severance
Benefit”), and (iii) a Tier II Participant a severance benefit equal to nine (9)
months of the Tier II Participant’s Base Pay and Target Bonus (the “Tier II
Change in Control Severance Benefit” and together with the Tier I Change in
Control Severance Benefit, the “Change in Control Severance Benefit”)).  The
Change in Control Severance Benefit will be paid in a lump sum following the
date of the Covered Employee’s Change in Control Termination as set forth in
Section V.

-6-

 

--------------------------------------------------------------------------------

 

(2)Accelerated Vesting of Stock Awards.  

(i)The vesting and exercisability (if applicable) of all Outstanding Stock
Awards granted under the Company’s equity incentive plans (to the extent such
awards are outstanding, assumed, substituted or otherwise continued in
connection with a Change in Control, each an “Assumed Award”) that are held by a
Covered Employee on the date of the Change in Control Termination will become
100% vested and exercisable (if applicable) on the date of such Change in
Control Termination, contingent upon the Closing of the Change in Control.  In
the event that an Outstanding Stock Award is not assumed, substituted or
otherwise continued in connection with a Change in Control and as a result does
not become an Assumed Award, the vesting and exercisability of such Outstanding
Stock Award will become 100% vested and exercisable (if applicable) immediately
prior to the effective time of the Change in Control.  To the extent reasonably
practicable prior to the effective time of the Change in Control, the Company
will provide to the Covered Employees notice of the right to exercise (if
applicable) the vested stock awards, which exercise may be contingent upon the
effectiveness of the Change in Control.  

(ii)In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in the Covered Employee’s
stock award agreements or the equity plan under which such stock award was
granted that provides that any then unvested portion of the award will
immediately expire upon the Covered Employee’s termination of service, no
unvested portion of the Covered Employee’s stock award shall generally terminate
any earlier than the later of (A) the effective date of the Release, or (B) the
Release Deadline (as defined in Section V); provided, however that after giving
effect to the vesting acceleration provisions set forth above, the Covered
Employee’s stock awards shall remain subject to earlier termination in
connection with a Change of Control (as such term is defined in the applicable
Company stock plan) in which the Covered Employee’s stock award is not assumed,
substituted or continued by the acquiring or surviving entity as provided for in
such Equity Plan.

(3)Payment of Continued Group Health Plan Benefits.  

(i)If a Covered Employee is participating in the Company’s group health plans as
of the date of the Covered Employee’s Change in Control Termination and the
Covered Employee timely elects continued coverage under COBRA, the Company will
directly pay the COBRA insurance provider for the COBRA premiums necessary to
continue the Covered Employee’s COBRA coverage for himself or herself and his or
her eligible dependents from the date of the Change in Control Termination until
the earliest to occur of (a) twelve (12) months after a Tier I Participant’s
termination date or nine (9) months after a Tier II Participant’s termination
date, (b) the expiration of the Covered Employee’s eligibility for the
continuation coverage under COBRA, and (c) the date when the Covered Employee
becomes eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment (such applicable period from
the date of the Change in Control Termination through the earliest of (a)
through (c) is referred to herein as the “Change in Control COBRA Payment
Period”).  Upon the conclusion of such Change in Control COBRA Payment Period,
the Covered Employee will be responsible for the entire payment of premiums (or
payment for the cost of coverage) required under COBRA for the duration of the
Covered Employee’s eligible COBRA coverage period, if any.  For purposes of this
section, (A) references to COBRA shall be deemed to refer also to analogous
provisions of state law and (B) any applicable insurance premiums that are paid
by the Company shall not include any amounts payable by the Covered Employee
under a Code Section 125 health care reimbursement plan, which amounts, if any,
are the Covered Employee’s sole responsibility.

(ii)Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on the Covered Employee’s

-7-

 

--------------------------------------------------------------------------------

 

behalf, the Company will instead pay the Covered Employee on the last day of
each remaining month of the Change in Control COBRA Payment Period a fully
taxable cash payment equal to the COBRA premium for that month, subject to
applicable tax withholding (such amount, the “Change in Control Special
Severance Payment”), such Change in Control Special Severance Payment to be made
without regard to the Covered Employee’s election of COBRA coverage or payment
of COBRA premiums and without regard to the Covered Employee’s continued
eligibility for COBRA coverage during the Change in Control COBRA Payment
Period.  Such Change in Control Special Severance Payment shall end upon
expiration of the Change in Control COBRA Payment Period.

(c)Certain Reductions.  The Company, in its sole discretion, shall have the
authority to reduce a Covered Employee’s severance benefits, in whole or in
part, by pay and benefits provided during a period following written notice of a
plant closing or mass layoff, pay and benefits in lieu of such notice, or other
similar benefits payable to the Covered Employee by the Company or an Affiliate
that become payable in connection with the Covered Employee’s termination of
employment pursuant to (i) any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act or any other
similar state law, (ii) any Company policy or practice providing for the Covered
Employee to remain on the payroll for a limited period of time after being given
notice of the termination of the Covered Employee’s employment, or (iii) any
other severance benefit agreement or arrangement between the Company and the
Covered Employee, and the Plan Administrator shall so construe and implement the
terms of the Plan.  Any such reductions that the Company determines to make
pursuant to this section III(c) shall be made such that any benefit under the
Plan shall be reduced solely by any similar type of benefit under such legal
requirement, agreement, policy or practice (i.e., any cash severance benefits
under the Plan shall be reduced solely by any cash payments or severance
benefits under such legal requirement, agreement, policy or practice, and any
continued insurance benefits under the Plan shall be reduced solely by any
continued insurance benefits under such legal requirement, agreement, policy or
practice).  The Company’s decision to apply such reductions to the severance
benefits of one Covered Employee and the amount of such reductions shall in no
way obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Covered Employee, even if similarly
situated.  In the Company’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.

(d)Parachute Payments.  

(1)If any payment or benefit a Covered Employee will or may receive from the
Company under this Plan or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment provided pursuant to this
Agreement (a “Payment”) shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Covered Employee’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner that results in the greatest economic benefit for the Covered
Employee.  If the reduction method would result in any portion of the Payment
being subject to taxes pursuant to Section 409A of the Code that would not
otherwise be subject to taxes pursuant to Section 409A of the Code, then the
reduction method shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows:  (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for the Covered Employee as determined on an

-8-

 

--------------------------------------------------------------------------------

 

after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A of the Code shall be reduced (or eliminated) before Payments
that are not deferred compensation within the meaning of Section 409A of the
Code.

(2)The calculations in this section will be performed by the professional firm
engaged by the Company for general tax purposes as of the day prior to the date
of the event that might reasonably be anticipated to result in severance
payments and benefits that would otherwise be subject to the Excise Tax. If the
tax firm so engaged by the Company is serving as accountant or auditor for the
acquiring company, the Company shall appoint a nationally recognized tax firm to
make the determinations required by this section. The Company shall bear all
expenses with respect to the determinations by such firm required to be made by
this section. The Company and the Covered Employee shall furnish such tax firm
such information and documents as the tax firm may reasonably request in order
to make its required determination. The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and the Covered
Employee as soon as practicable following its engagement. Any good faith
determinations of the tax firm made hereunder shall be final, binding and
conclusive upon the Company and the Covered Employee.  However, the Covered
Employee shall have the final authority to make any good faith determination(s)
associated with the assumptions used by the tax firm in providing its
calculations, and such good faith determination by the Covered Employee shall be
binding on the Company.

(3)As a result of the uncertainty in the application of Sections 409A, 280G or
4999 of the Code at the time of the initial determination by the professional
tax firm described in this section, it is possible that the Internal Revenue
Service (the “IRS”) or other agency will claim that an Excise Tax greater than
that amount, if any, determined by such professional firm for the purposes of
this section is due (the “Additional Excise Tax”).   The Covered Employee shall
notify the Company in writing of any claim by the IRS or other agency that, if
successful, would require payment of Additional Excise Tax.   The Covered
Employee and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to payments made or
due to the Covered Employee.  The Company shall pay all reasonable fees,
expenses and penalties of the Covered Employee relating to a claim by the IRS or
other agency. In the event it is finally determined that a further reduction
would have been required under this section to place the Covered Employee in a
better after-tax position, the Covered Employee shall repay the Company such
amount within thirty (30) days thereof in order to effect such result.

IV.Return of Company Property.

A Covered Employee will not be entitled to any severance benefit under the Plan
unless and until the Covered Employee returns all Company Property.  For this
purpose, “Company Property” means all Company documents (and all copies thereof)
and other Company property which the Covered Employee had in his or her
possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part)

-9-

 

--------------------------------------------------------------------------------

 

V.Tax Withholding; Offset; Section 409A.

All payments under the Plan will be subject to applicable withholding for
federal, state and local taxes.  If a Covered Employee is indebted to the
Company on his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness to the
extent allowed by applicable law.  This Plan is intended to provide severance
benefits pursuant to an employee welfare benefit plan subject to ERISA.  The
Plan is not intended to constitute a “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Internal Revenue Code (“Code”). All
severance benefits provided under the Plan are intended to satisfy the
requirements for an exemption from application of Section 409A of the Code to
the maximum extent that an exemption is available and any ambiguities herein
shall be interpreted accordingly.  Notwithstanding the foregoing, in the event
this Plan or any benefit paid under this Plan to a Covered Employee is deemed to
be subject to Code Section 409A, such Covered Employee consents to the Company’s
adoption of such conforming amendments as the Company deems advisable or
necessary, in its sole discretion, to comply with Code Section 409A and avoid
the imposition of taxes under Code Section 409A.  

Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under the Plan that constitute “deferred compensation” within
the meaning of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
shall not commence in connection with a Covered Employee’s termination of
employment unless and until the Covered Employee has also incurred a “separation
from service,” as such term is defined in Treasury Regulations Section
1.409A-1(h) (“Separation from Service”), unless the Company reasonably
determines that such amounts may be provided to the Covered Employee without
causing the Covered Employee to incur the adverse personal tax consequences
under Section 409A.

It is intended that (i) all payments of any such benefits under the Plan
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii), and (ii) any such benefits consisting of COBRA premiums
also satisfy, to the greatest extent possible, the exemption from the
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(9)(v). Further, each installment of any benefits payable under the
Plan to a Covered Employee will be regarded as a separate “payment” for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(i). However, if the Company
determines that any such benefits payable under the Plan constitute “deferred
compensation” under Section 409A and the Covered Employee is a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i),
then, solely to the extent necessary to avoid the imposition of the adverse
personal tax consequences under Section 409A, (A) the timing of such benefit
payments shall be delayed until the earlier of (1) the date that is six (6)
months and one (1) day after the Covered Employee’s Separation from Service or
(2) the date of the Covered Employee’s death (such applicable date, the “Delayed
Initial Payment Date”), and (B) the Company shall (1) pay the Covered Employee a
lump sum amount equal to the sum of the benefit payments that the Covered
Employee would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the benefits had not been delayed pursuant
to this paragraph and (2) commence paying the balance, if any, of the benefits
in accordance with the applicable payment schedule.

In no event shall payment of any benefits under the Plan be made prior to a
Covered Employee’s termination date or prior to the effective date of the
Release.  If the Company determines that any payments or benefits provided under
the Plan constitute “deferred compensation” under Section 409A, and the Covered
Employee’s Separation from Service occurs at a time during the calendar year
when the Release could become effective in the calendar year following the
calendar year in which the Covered Employee’s Separation from Service occurs,
then regardless of when the Release is returned to the Company and becomes
effective, the Release will not be deemed effective any earlier than the latest
permitted effective date (the “Release Deadline”).  If the Company determines
that any payments or

-10-

 

--------------------------------------------------------------------------------

 

benefits provided under the Plan constitute “deferred compensation” under
Section 409A, then except to the extent that payments may be delayed until the
Delayed Initial Payment Date pursuant to the preceding paragraph, on the first
regular payroll date following the effective date of a Covered Employee’s
Release, the Company shall (1) pay the Covered Employee a lump sum amount equal
to the sum of the benefit payments that the Covered Employee would otherwise
have received through such payroll date but for the delay in payment related to
the effectiveness of the Release and (2) commence paying the balance, if any, of
the benefits in accordance with the applicable payment schedule.

While it is intended that all payments and benefits provided under this Plan to
Covered Employees will be exempt from or comply with Code Section 409A, the
Company makes no representation or covenant to ensure that the payments under
this Plan are exempt from or compliant with Code Section 409A.  The Company will
have no liability to Covered Employees or any other party if a payment or
benefit under this Plan is challenged by any taxing authority or is ultimately
determined not to be exempt or compliant.  The Covered Employees further
understand and agree that the Covered Employees will be entirely responsible for
any and all taxes on any benefits payable to the Covered Employees as a result
of this Plan.

VI.Reemployment.  

In the event of a Covered Employee’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to the Plan have
been paid, the Company, in its sole and absolute discretion, may require such
Covered Employee to repay to the Company all or a portion of such severance
benefits as a condition of reemployment.  

VII.Right to Interpret and Administer Plan; Amendment and Termination.

(a)Interpretation and Administration.  Prior to the Closing, the Board shall be
the Plan Administrator and shall have the exclusive discretion and authority to
establish rules, forms, and procedures for the administration of the Plan and to
construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Board shall be
binding and conclusive on all persons.  Upon and after the Closing, the Plan
will be interpreted and administered in good faith by the Representative who
shall be the Plan Administrator during such period.  All actions taken by the
Representative in interpreting the terms of the Plan and administering the Plan
upon and after the Closing will be final and binding on all Covered
Employees.  Any references in this Plan to the “Board” or “Plan Administrator”
with respect to periods following the Closing shall mean the Representative.

(b)Amendment and Termination.  The Plan Administrator reserves the right to
amend or terminate the Plan at any time in its discretion; provided, however,
that any amendment or termination of the Plan that would adversely affect a
particular employee will not be effective as to such employee without his or her
written consent if such amendment or termination is to occur upon or at any time
following the occurrence of a Change in Control.  In addition, the Plan will
automatically terminate following the satisfaction of all the Company’s
obligations under the Plan.  

VIII.No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

-11-

 

--------------------------------------------------------------------------------

 

IX.Other Important Information.

(a) Plan Administration.  The Plan Administrator has the full and sole
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to interpret any terms of this document.  All
determinations by the Plan Administrator will be final and conclusive upon all
persons and be given the maximum possible deference allowed by law.  The Plan
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the applicable fiduciary standards of ERISA when acting in
such capacity.  The Plan Administrator may delegate in writing to any other
person all or a portion of its authority or responsibility with respect to the
Plan.

(b)Source of Benefits.  The Plan is unfunded, and all severance benefits will be
paid from the general assets of the Company or its successor.  No contributions
are required under the Plan.

(c)Claims Procedure.  If a Covered Employee believes he or she has been
incorrectly denied a benefit or are entitled to a greater benefit than the
benefit the Covered Employee received under the Plan, the Covered Employee may
submit a signed, written application to the Company’s Chief Executive Officer or
to another officer of the Company in the event the Covered Employee submitting
the application is the Chief Executive Officer (“Claims Administrator”).  The
Covered Employee will be notified in writing of the approval or denial of this
claim within ninety (90) days of the date that the Claims Administrator receives
the claim, unless special circumstances require an extension of time for
processing the claim.  In the event an extension is necessary, the Covered
Employee will be provided written notice prior to the end of the initial ninety
(90) day period indicating the special circumstances requiring the extension and
the date by which the Claims Administrator expects to notify the Covered
Employee of approval or denial of the claim.  In no event will an extension
extend beyond ninety (90) days after the end of the initial ninety (90) day
period.  If a Covered Employee’s claim is denied, the written notification will
state specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based, and provide a description of any
material or information necessary for the Covered Employee to perfect the claim
and why such material or information is necessary.  The written notification
will also provide a description of the Plan’s review procedures and the
applicable time limits, including a statement of a Covered Employee’s right to
bring a civil suit under Section 502(a) of ERISA following denial of a Covered
Employee’s claim on review.

The Covered Employee will have sixty (60) days from receipt of the written
notification of the denial of a Covered Employee’s claim to file a signed,
written request for a full and fair review of the denial by a review panel which
will be a named fiduciary of the Plan for purposes of such review.  This request
should include the reasons the Covered Employee is requesting a review and may
include facts supporting a Covered Employee’s request and any other relevant
comments, documents, records and other information relating to a Covered
Employee’s claim.  Upon request and free of charge, the Covered Employee will be
provided with reasonable access to, and copies of, all documents, records and
other information relevant to a Covered Employee’s claim, including any
document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying a Covered Employee’s claim.  A
final, written determination of a Covered Employee’s eligibility for benefits
shall be made within sixty (60) days of receipt of a Covered Employee’s request
for review, unless special circumstances require an extension of time for
processing the claim, in which case the Covered Employee will be provided
written notice of the reasons for the delay within the initial sixty (60) day
period and the date by which the Covered Employee should expect notification of
approval or denial of a Covered Employee’s claim.  This review will take into
account all comments, documents, records and other information submitted by the
Covered Employee relating to the Covered Employee’s claim, whether or not
submitted or considered in the initial review of a Covered Employee’s claim.  In
no event will an extension extend beyond sixty (60) days after the end of the
initial sixty (60) day period.  If an

-12-

 

--------------------------------------------------------------------------------

 

extension is required because the Covered Employee fails to submit information
that is necessary to decide a Covered Employee’s claim, the period for making
the benefit determination on review will be tolled from the date the notice of
extension is sent to the Covered Employee until the date on which the Covered
Employee responds to the request for additional information.  If a Covered
Employee’s claim is denied on review, the written notification will state
specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based and state that the Covered Employee is
entitled to receive upon request, and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to a Covered
Employee’s claim, including any document, record or other information that was
relied upon in, or submitted, considered or generated in the course of, denying
a Covered Employee’s claim.  The written notification will also include a
statement of a Covered Employee’s right to bring an action under Section 502(a)
of ERISA.

If a Covered Employee’s claim is initially denied or is denied upon review, the
Covered Employee is entitled to receive upon request, and free of charge,
reasonable access to, and copies of, any document, record or other information
that demonstrates that (1) a Covered Employee’s claim was denied in accordance
with the terms of the Plan, and (2) the provisions of the Plan have been
consistently applied to similarly situated Plan participants, if any. In
pursuing any of a Covered Employee’s rights set forth in this section, a Covered
Employee’s authorized representative may act on a Covered Employee’s behalf.

If the Covered Employee does not receive notice within the time periods
described above, whether on initial determination or review, the Covered
Employee may initiate a lawsuit under Section 502(a) of ERISA.

(d)Prior Plans Superseded.  The Plan supersedes any and all prior separation,
change in control, severance and salary continuation arrangements, programs
and/or similar plans that may previously have been offered or provided by the
Company (and its predecessors-in-interest) to Covered Employees.

(e)Plan Amendment or Termination.  The Plan Administrator reserves the right to
amend or terminate the Plan at any time, in whole or in part, and in any manner,
and for any reason.  Notwithstanding the foregoing, unless a Covered Employee
provides written consent to the contrary, any termination or amendment of the
Plan will be effective only after two (2) years advance written notice to a
Covered Employee if such amendment or termination would result in a reduction of
benefits that the Covered Employee would have otherwise been able to receive
under the pre-amended or terminated Plan.

(f) At-Will Employment.  No provision of the Plan is intended to provide a
Covered Employee with any right to continue as an employee with the Company or
in any other capacity, for any specific period of time, or otherwise affect the
right of the Company to terminate the employment or service of any individual at
any time for any reason or no reason, with or without cause.

(g)Indemnification.  The Company agrees to indemnify its officers and employees
and the members of the Board from all liabilities from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law.

(h)Severability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

(i)Headings.  Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

-13-

 

--------------------------------------------------------------------------------

 

X.Statement of ERISA Rights.

As a participant in the Plan a Covered Employee is entitled to certain rights
and protections under ERISA.  ERISA provides that all Plan participants shall be
entitled to:

(a)Receive Information About a Covered Employee’s Plan and Benefits.

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan.  The Plan Administrator may impose a
reasonable charge for the copies.

(b)Prudent Actions by Plan Fiduciaries.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit
plan.  The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of a Covered Employee and other Plan
participants and beneficiaries.  No one, including a Covered Employee’s employer
or any other person, may fire a Covered Employee or otherwise discriminate
against a Covered Employee in any way to prevent a Covered Employee from
obtaining a welfare benefit or exercising a Covered Employee’s rights under
ERISA.

(c)Enforce a Covered Employee’s Rights.

If a Covered Employee’s claim for a welfare benefit is denied or ignored, in
whole or in part, the Covered Employee has a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

Under ERISA, there are steps a Covered Employee can take to enforce the above
rights.  For instance, if a Covered Employee requests a copy of Plan documents
and does not receive it within 30 days, the Covered Employee may file suit in a
federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay the Covered Employee up to $110.00 per day until
the Covered Employee receives the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator.  If a Covered
Employee has a claim for benefits which is denied or ignored, in whole or in
part, the Covered Employee may file suit in a state or federal court after the
Covered Employee has completed the Plan's administrative appeals process.  If a
Covered Employee is discriminated against for asserting the Covered Employee’s
rights, the Covered Employee may seek assistance from the U.S. Department of
Labor, or the Covered Employee may file suit in a federal court.  The court will
decide who should pay court costs and legal fees.  If a Covered Employee is
successful, the court may order the person the Covered Employee has sued to pay
these costs and fees.  If a Covered Employee loses, the court may order the
Covered Employee to pay these costs and fees, for example, if it finds a Covered
Employee’s claim is frivolous.

(d)Assistance with a Covered Employee’s Questions.

If a Covered Employee has any questions about the Plan, the Covered Employee
should contact the Plan Administrator.  If a Covered Employee has any questions
about this statement or about the Covered Employee’s rights under ERISA, or if a
Covered Employee needs assistance in obtaining documents from the Plan
Administrator, the Covered Employee should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in a
Covered Employee’s telephone directory, or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  A

-14-

 

--------------------------------------------------------------------------------

 

Covered Employee may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.

 

ADDITIONAL PLAN INFORMATION

Name of Plan:

Aduro Biotech, Inc. Amended and Restated Severance Plan

Employer Sponsoring Plan:

Aduro Biotech, Inc.

740 Heinz Avenue

Berkeley, CA 94710

Employer Identification Number:

94-3348934

Plan Number:

555

Plan Year:

Calendar Year

Plan Administrator:

Aduro Biotech, Inc.

c/o Board of Directors

740 Heinz Avenue

Berkeley, CA 94710

Telephone No.  (510) 848-4400

Agent for Service of Legal Process:

Plan Administrator, at the above address

Type of Plan:

Employee Welfare Benefit Plan providing for severance benefits

Plan Costs:

The cost of the Plan is paid by Aduro Biotech, Inc.

Type of Administration:

Self-administered by the Plan Administrator

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed as of
December 9, 2016.  

 

ADURO BIOTECH, INC.

 

 

 

/s/ Stephen T. Isaacs

 

 

 

By:    Stephen T. Isaacs

 

Title:  Chief Executive Officer

 

138769607 v5

-15-

 